DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Note:  Applicant should place the --Prior Art—label next to each of the labels “Figure 1” and “Figure 2”. 

	The drawing sheet filed 12/21/21 has not been entered into the record as it does not have a --Prior Art—label next to each of the labels “Figure 1” and “Figure 2”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 10 remains rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuti et al. (2016/005395).
With respect to claim 10, Kuti disclose a method of replacing [note “replacement” is discussed in paragraphs 0002 and 0080] an old light fixture [110] with a new light fixture [110], each of the old and new light fixtures [110] comprising a Light-Emitting Diode (LED) light source [160, 302] configured for exterior lighting [discloses as a street lighting assembly: abstract] and an elongated extension [510; figure 5] on which a first electrical connector [502] resides, the method inherently comprising: unsecuring the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 remains rejected under 35 U.S.C. 103 as being unpatentable over Kuti et al. (2016/005395) in view of Pan (2005/0207179).
claim 12, Kuti does not disclose the claimed channel portion. Pan, in a similar lamp holding device, teaches a guide portion [221] and channel [211] located inside the socket [22] of the holder [21] of the lighting device [2] when the holder [21] is inserted into the socket [22] which allows the proper aligning of elements [21] and [22] so the electrical contacts will properly contact one another.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a guide and channel in the device of Kuti and align an orientation channel of the new light fixture with a guide disposed on an interior sidewall of the neck cuff, as taught by Pan, so the light fixture and the neck cuff will align and the electrical contacts will properly contact one another.

Allowable Subject Matter
Claims 1, 3-9 and 13-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAURA K TSO/Primary Examiner, Art Unit 2875